Citation Nr: 0929704	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disease due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2005, the Veteran appeared before the undersigned at 
a travel board hearing in Portland, Oregon.  The Board 
remanded the claim in August 2005 for further development and 
consideration. 


FINDING OF FACT

The preponderance of the evidence shows that a skin disease 
due to herbicide exposure is not of service origin; nor is 
any current skin disease related to any incident of service.


CONCLUSION OF LAW

A skin disease due to herbicide exposure was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran seeks entitlement to service connection for a 
skin condition to include chloracne, which he believes is 
related to exposure to Agent Orange during his service in 
Vietnam.  The Veteran testified during his April 2005 travel 
board hearing that he was experiencing skin problems, which 
he believed were a result of his exposure to herbicides.  The 
Veteran alleged he was experiencing blisters on the bottoms 
of his feet, on his hands, and between his fingers.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

A veteran who served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 
1116.

Chloracne or other acneform disease consistent with chloracne 
shall be service connected if the veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided it 
became manifest to a degree of 10 percent or more within a 
year.  38 C.F.R. § 3.307(a)(6)(ii).

Personnel records show the Veteran served in Vietnam.  
Service treatment records do not indicate any complaints of, 
or treatment for, any skin disorder during active service.  

A VA Agent Orange examination was conducted in June 2002.  
Skin examination was negative.  A VA podiatry note dated in 
June 2003 diagnosed onychocryptosis, onychauxis, and acute 
tinea pedis.  A VA general medical examination was conducted 
in August 2003.  Skin examination noted dry skin on forearms.  

A VA skin examination was conducted in December 2007.  The 
Veteran stated that he did not recall having a diagnosis of 
rash in service or during separation from service.  He stated 
that he did have a rash about 10 years ago while working as a 
handyman and carpenter.  He developed a blistering rash on 
his feet, especially between his toes.  He also noted a rash 
on his armpits and groin the past six months.  The diagnosis 
was dermatophytosis of the left axilla, groin, and feet.  The 
examiner reviewed the Veteran's claims file and stated that 
it was less likely as not that the Veteran's had clinically 
significant dermatophytosis during service or at separation 
from service.  The examiner noted that the Veteran stated 
that the onset of his symptoms on his feet began 10 years ago 
and his groin and axilla condition began six months ago.  

Although the record shows that the Veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange during 
that time, and chloracne is a skin disability for which 
presumptive service connection is allowed according to 38 
C.F.R. § 3.309(e), there is no competent medical evidence 
that the Veteran ever had chloracne.  Thus, the preponderance 
of the evidence is against a finding that there was chloracne 
manifest to a compensable degree within a year of the date of 
last possible exposure in service.

Notwithstanding the foregoing, an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, the Veteran's service treatment records show that at 
separation he had no skin abnormalities, complaints, or 
diagnoses.  There is no competent evidence of a nexus between 
the current skin disorder which began many years after 
separation from service and service.  

The Veteran genuinely believes that his skin disorder was 
caused by his Agent Orange exposure.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his skin disability and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who reviewed the Veteran's claims file and 
provided the reasons for his opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for a skin disease due to herbicide 
exposure is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


